Supreme Court of Florida
                                  ____________

                                  No. SC12-246
                                  ____________

                              JERONE HUNTER,
                                  Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                   No. SC14-88
                                  ____________

                              JERONE HUNTER,
                                  Petitioner,

                                        vs.

                             JULIE L. JONES, etc.,
                                 Respondent.

                                 [April 30, 2015]

PER CURIAM.

      Jerone Hunter appeals an order of the circuit court denying his motion to

vacate his convictions of first-degree murder and sentence of death filed under

Florida Rule of Criminal Procedure 3.851 and petitions this Court for a writ of
habeas corpus. For the reasons that follow, we affirm the denial of his

postconviction motion and deny his habeas petition.1

                               I. BACKGROUND

      On direct appeal, this Court described the facts as follows:

             On August 27, 2004, Hunter was charged in a fourteen-count
      superseding indictment relating to the murders of Erin Belanger,
      Roberto Gonzalez, Michelle Nathan, Anthony Vega, Jonathon
      Gleason, and Francisco Ayo-Roman. Hunter, with codefendants Troy
      Victorino and Michael Salas, went to trial on July 5, 2006.
      Codefendant Anthony Cannon previously pled guilty as charged.
             The evidence at trial established the following. On the morning
      of August 6, 2004, a coworker of two of the occupants of a residence
      on Telford Lane in Deltona, Florida, discovered the victims’ bodies.
      Belanger lived at the Telford residence with Ayo-Roman, Nathan, and
      Vega. Gonzalez and Gleason happened to be at the house the night of
      the murders. The six victims had been beaten to death with baseball
      bats and had sustained cuts to their throats, most of which were
      determined to have been inflicted postmortem. Belanger also
      sustained lacerations through her vagina up to the abdominal cavity of
      her body; the injuries were consistent with having been inflicted by a
      baseball bat. The medical examiner determined that some of the
      victims had defensive wounds. A dead Dachshund was also found in
      the house.
             Following a call to 911, law enforcement officers responded to
      the scene. The front door had been kicked in, breaking a deadbolt
      lock and leaving a thirteen-inch shoe-print impression on the door.
      The victims were found throughout the house and blood was
      everywhere. A knife handle and knife blade were recovered at the
      scene, along with two playing cards with bloody shoe imprints, a bed
      sheet with footwear impressions, as well as a pay stub with a footwear
      impression.
             Hunter, who at the time was eighteen years old and in twelfth
      grade, met codefendant Cannon two months before the murders. He

      1. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const.


                                        -2-
knew codefendant Salas from high school. Hunter met codefendant
Victorino during the end of June or beginning of July of 2004, and
moved in with Victorino a few days later. Together Hunter and
Victorino lived in three different residences, including a house that
belonged to victim Belanger’s grandmother. No one had permission
to stay at Belanger’s grandmother’s house, but Victorino testified that
the owner’s grandson had given him permission to stay there.
       Approximately a week before the murders, Belanger contacted
police concerning suspicious activity at her grandmother’s residence.
Victorino also reported to police that he had items stolen from the
same house. He became angry when the police told him he would
have to provide a list of the stolen property. Victorino told the police
he would take care of the matter himself. Victorino also met with
Belanger at her residence, seeking return of his property.
       Brandon Graham, who was living with codefendants Cannon
and Salas, met Hunter and Victorino when they went to Belanger’s
house on Telford Lane a few days before the murders so that
Victorino could pick up his belongings. Victorino wanted them to
fight the people at the residence. Hunter yelled for the occupants to
come out and fight.
       On the morning before the murders, Graham, Salas, and
Cannon drove to the house where Hunter and Victorino were living.
Victorino discussed a plan to beat everyone to death at the Telford
residence, asking them if they “were down for it” and saying to
Hunter, “I know you’re down for it” because he had belongings stolen
as well. All agreed. Victorino verbally described the layout of the
Telford house and who would go where. Hunter asked if they should
wear masks; Victorino said no because they would kill all of the
occupants.
       A witness testified that around midnight on August 5, 2004, she
saw Hunter, Salas, Cannon, and Victorino near the murder scene.
And Graham testified that the morning after the murders, he saw
Victorino’s belongings in the back of Cannon’s SUV. On the day
after the murders, Victorino was arrested on a probation violation.
       In his statement to police, Hunter said that he had gone in
Cannon’s SUV to the house on Telford on late Saturday or early
Sunday to get his belongings that had been taken from Belanger’s
grandmother’s house. He had an aluminum baseball bat with him.
Hunter said he entered the house through the front door and found
Gleason in the recliner in the living room. Hunter screamed,

                                  -3-
“Where’s my stuff,” and when Gleason said, “I don’t know,” he hit
him with the bat. Hunter hit Gleason because he thought he was
lying. Gleason attempted to get up from the recliner and Hunter hit
him again. Hunter said he hit Gleason more than three times but less
than twelve. Hunter said he then went to look for his belongings.
Hunter also indicated that he encountered victim Gonzalez in one of
the bedrooms. He claimed he hit Gonzalez because Gonzalez had
swung at him with a stick. After Gonzalez dropped his stick, Hunter
continued to hit him, three to five more times. Hunter then continued
looking for his belongings. Eventually, Hunter and his codefendants
left in Cannon’s SUV. Hunter, who wore a black shirt, black shorts,
and blue and white Nike tennis shoes during the incident, stated that
he washed his clothes afterwards.
        Cannon’s SUV was seized on August 7, 2004. Salas admitted
to being at the Telford residence the night of the murder and stated
that Cannon had driven them there. Salas described what he had done
while in the house and said the bats had been discarded at a retention
pond. Based upon that information, law enforcement authorities
recovered two bats from the pond and two bats from surrounding
trees.
        Salas testified about Hunter’s involvement in the murders.
Salas explained that before the men entered the house on Telford,
Hunter called Salas and Cannon “[b******]” because they did not
want to take part in the plan. Hunter ran into the house after
Victorino. Salas ran in next and saw Hunter swing his bat. Hunter
said to Gleason, “I don’t like you” and started hitting him. Hunter
asked Salas if he had killed Gonzalez; Hunter called Salas a “[p****]
boy” when Salas said he was not killing anyone. Hunter then ran into
the bedroom and began hitting Gonzalez in the face and head. Hunter
hit Gonzalez between twenty and thirty times, saying he had to kill
him. Salas left the house. When Hunter came out he described how
he found Nathan hiding in one of the bedrooms and killed her when
she pled for her life. Salas described Hunter as having a look of
“ferule [sic] joy.”
        Pursuant to a search warrant, numerous items were taken from
the house where Hunter and Victorino lived. Among the items taken
was a pair of size thirteen boots, a pair of size ten and one-half Nike
blue and white tennis shoes without shoe laces, and a pair of shoe
laces. These shoes, the laces, and other physical evidence were
admitted at trial linking Hunter, Salas, and Victorino to the murders.

                                 -4-
Hunter v. State, 8 So. 3d 1052, 1057-59 (Fla. 2008) (footnotes omitted).

      Following the penalty phase, “[t]he jury recommended a death sentence for

the murder of Gleason by a vote of ten to two, a death sentence for the murder of

Gonzalez by a vote of nine to three, a death sentence for the murder of Nathan by a

vote of ten to two, a death sentence for the murder of Vega by a vote of nine to

three, and life sentences for the murders of Belanger and Ayo-Roman.” Id. at

1060-61. The trial court followed the jury’s recommendations, finding that the

aggravating circumstances2 outweighed the mitigating circumstances,3 and



       2. “[T]he trial court found the following five aggravating circumstances
with their respective assigned weights: (1) the defendant has been previously
convicted of another capital felony or felony involving the use or threat of violence
to a person—very substantial weight; (2) the crime for which the defendant is to be
sentenced was committed while he was engaged in the commission of the crime of
burglary—moderate weight; (3) the crime for which the defendant is to be
sentenced was committed for the purpose of avoiding or preventing a lawful
arrest—moderate weight; (4) the capital felony was especially heinous, atrocious,
or cruel—very substantial weight; and (5) the capital felony was a homicide and
was committed in a cold, calculated, and premeditated manner without any
pretense of moral or legal justification—great weight.” Hunter, 8 So. 3d at 1061.

       3. “[T]he trial court found three statutory mitigating circumstances and
assigned weights: (1) age of the defendant at the time of the crime—some weight;
(2) the defendant acted under extreme duress or under the substantial domination
of another person—some weight; (3) the defendant has no significant history of
prior criminal activity—little weight. The trial court also found three nonstatutory
mitigating circumstances: (1) the level of maturity of the defendant at the time of
the crime—little weight; (2) the defendant exhibited good conduct during
incarceration—very little weight; and (3) the defendant exhibited good conduct
during trial—very little weight.” Id.


                                        -5-
sentenced Hunter to death for the murders of Jonathon Gleason, Roberto Gonzalez,

Michelle Nathan, and Anthony Vega. Id. at 1061.

      On direct appeal, this Court affirmed Hunter’s convictions and sentences.4

Id. at 1076. Thereafter, the United States Supreme Court denied Hunter’s petition

for writ of certiorari. Hunter v. Florida, 556 U.S. 1191 (2009).

      On April 14, 2010, Hunter filed a motion for postconviction relief. After

summarily denying several claims and after holding an evidentiary hearing on

Hunter’s claims alleging ineffective assistance of trial counsel during the penalty

phase and guilt phase, the postconviction court denied relief. Hunter now appeals




       4. On direct appeal, Hunter argued that: (1) “the trial court erred in denying
his motion to suppress the statements he made to law enforcement officers;” (2)
“the trial court erred in denying his motion to suppress the shoe laces seized from
his temporary residence;” (3) “the trial court erred in denying his motion for
mistrial as his rights under the Sixth Amendment to confrontation and cross-
examination were violated when the State’s witness, Cannon, the fourth
perpetrator, refused to be cross-examined;” (4) “the trial court erred in denying his
motion for judgment of acquittal;” (5) “the trial court erred in denying his motion
to sever his trial from that of his two codefendants;” (6) there was “instructional
error during the guilt phase [because the] use of the conjunction ‘and/or’ between
the defendants’ names resulted in reversible error;” (7) “the trial court assigned
improper weights to the mitigating factors and improperly balanced the mitigation
against the aggravating factors;” (8) “[this Court’s] proportionality review is
legally insufficient because this Court only considers cases where death has been
imposed,” and “his death sentence is disproportionate;” (9) “lethal injection, the
chemicals used to carry out a death sentence, and Florida’s procedures for
administering the death penalty are unconstitutional under both the Florida and
United States Constitutions;” and (10) “his death sentence is unconstitutional under
Ring v. Arizona, 536 U.S. 584 (2002).” Id. at 1061-76.


                                        -6-
the denial of his postconviction motion. He also petitions this Court for a writ of

habeas corpus.

                           II. POSTCONVICTION MOTION

            A. Ineffective Assistance of Counsel During the Penalty Phase

          First, Hunter argues that his trial counsel provided ineffective assistance

during the penalty phase for: (1) failing to present further nonstatutory mitigation

evidence; (2) failing to develop and present evidence of Hunter’s future conduct in

prison as mitigation; and (3) his statement during closing arguments that a majority

vote was required to impose a death sentence. Because Hunter has failed to

establish the requirements necessary for relief, we affirm the trial court’s denial of

relief.

          Following the United States Supreme Court’s decision in Strickland v.

Washington, 466 U.S. 668 (1984), this Court explained that two requirements must

be met for ineffective assistance of counsel claims to be successful:

          First, the claimant must identify particular acts or omissions of the
          lawyer that are shown to be outside the broad range of reasonably
          competent performance under prevailing professional standards.
          Second, the clear, substantial deficiency shown must further be
          demonstrated to have so affected the fairness and reliability of the
          proceeding that confidence in the outcome is undermined.

Bolin v. State, 41 So. 3d 151, 155 (Fla. 2010) (quoting Maxwell v. Wainwright,

490 So. 2d 927, 932 (Fla. 1986)).




                                            -7-
      Regarding the deficiency prong of Strickland, there is a strong presumption

that trial counsel’s performance was not ineffective. Strickland, 466 U.S. at 689.

Moreover, “[a] fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. The defendant carries the burden to

“overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’ ” Id. (quoting Michel v. Louisiana, 350
U.S. 91, 101 (1955)).

      Regarding the prejudice prong of Strickland, the defendant “must show that

but for his counsel’s deficiency, there is a reasonable probability he would have

received a different sentence. To assess that probability, we consider ‘the totality

of the available mitigation evidence—both that adduced at trial, and the evidence

adduced in the [postconviction] proceeding’—and ‘reweig[h] it against the

evidence in aggravation.’ ” Porter v. McCollum, 558 U.S. 30, 41 (2009) (quoting

Williams v. Taylor, 529 U.S. 362, 397-98 (2000)); see also Dennis v. State, 109
So. 3d 680, 690 (Fla. 2012) (“[T]he defendant must show that there is a reasonable

probability that, ‘absent the [deficient performance], the factfinder would have

[had] a reasonable doubt respecting guilt.’ ”) (quoting Strickland, 466 U.S. at 695).




                                         -8-
“A reasonable probability is a ‘probability sufficient to undermine confidence in

the outcome.’ ” Dennis, 109 So. 3d at 690 (quoting Strickland, 466 U.S. at 694).

      Because both prongs of Strickland present mixed questions of law and fact,

this Court employs a mixed standard of review, deferring to the trial court’s factual

findings that are supported by competent, substantial evidence, but reviewing the

trial court’s legal conclusions de novo. See Sochor v. State, 883 So. 2d 766, 771-

72 (Fla. 2004).

1. Additional Nonstatutory Mitigation

      Hunter argues that trial counsel were ineffective for failing to present further

nonstatutory mitigation evidence at the penalty phase. Specifically, Hunter asserts

that trial counsel should have introduced numerous aspects of Hunter’s social

history, including Hunter’s stressful home environment, his family history of

mental illness, and his being kicked out of his family’s house prior to the offenses.

We affirm the denial of this claim.

      First, Hunter has failed to demonstrate deficiency. At the postconviction

evidentiary hearing, trial counsel testified that in their case preparation they

focused on Hunter’s mental health. Trial counsel explained that they met with

Hunter’s family members a number of times, but they were uncooperative and not

willing to admit the family history of mental illness. Additionally, trial counsel

testified that they retained an investigator, Odalys Rojas, to interview Hunter’s


                                         -9-
family members and others and summarize the findings. Trial counsel involved

Ms. Rojas in several meetings in efforts to obtain a comprehensive social history

on Hunter but did not call her to testify at trial, noting that her testimony may have

opened the door for negative testimony about Hunter’s aggression. See Everett v.

State, 54 So. 3d 464, 474 (Fla. 2010) (“This Court has also consistently held that a

trial counsel’s decision to not call certain witnesses to testify at trial can be

reasonable trial strategy.”). Instead, during the penalty phase, trial counsel called

three mental health experts, including a psychiatrist, neuropsychologist, and

psychologist, to testify to Hunter’s mental health and Hunter’s family history of

mental illness. And “strategic decisions do not constitute ineffective assistance of

counsel if alternative courses have been considered and rejected and counsel’s

decision was reasonable under the norms of professional conduct.” Occhicone v.

State, 768 So. 2d 1037, 1048 (Fla. 2000). Therefore, Hunter has failed to

demonstrate deficiency.

      Additionally, Hunter has not demonstrated prejudice. During the

postconviction hearing, Dr. McClaren testified that Hunter was probably exposed

to domestic violence and other negative influence in his family environment that

would be traumatic for a child to experience. Further, in a deposition, Dr. Mings

discussed his findings of Hunter’s mental illness, including Hunter being in the

early stages of schizophrenia. However, this additional mitigation evidence Hunter


                                          - 10 -
presented during the postconviction hearing was largely cumulative of the

mitigation evidence presented during the penalty phase. For example, Hunter’s

social history and mental health issues were presented at the penalty phase through

the testimonies of Hunter’s family members and doctors. The trial record reflects

that the family members testified that Hunter mostly kept to himself, carried on

conversations with his deceased twin brother, witnessed his father physically

abusing his mother, and felt abandoned by his older brother moving out.

Additionally, three mental health experts testified during the penalty phase that

Hunter suffered from serious mental health issues throughout his life. Specifically,

Dr. Berns addressed “Hunter’s family’s history of mental illness, including

schizophrenia and depression.” Hunter, 8 So. 3d at 1060. Dr. Mings testified that

“[Hunter’s] profile was consistent with a person with a psychotic mental illness

[and] that Hunter was not functioning as a normal adult.” Id. Additionally, Dr.

Gur conducted behavior imaging and concluded that Hunter’s brain damage and

functioning would tend to make him a follower. Id. Therefore, because the

additional evidence Hunter claims should have been presented was largely

cumulative of the evidence actually presented during the penalty phase, Hunter has

not established a reasonable probability of a different result had trial counsel

presented this additional evidence during the penalty phase. In other words, our

confidence in the outcome is not undermined. See Atwater v. State, 788 So. 2d


                                        - 11 -
223, 234 (Fla. 2001) (“There is no reasonable probability that re-presenting

virtually the same evidence through other witnesses would have altered the

outcome in any manner.”).

      Accordingly, we affirm the trial court’s denial of relief.

2. Evidence of Future Conduct in Prison

      Hunter also argues that trial counsel were ineffective for failing to develop

and present evidence of Hunter’s future conduct in prison as mitigation at the

penalty phase. Specifically, Hunter claims that trial counsel should have

introduced evidence that Hunter is not a psychopath and conclusions of

psychological measures that show Hunter’s risk of future violence is lower than the

base rate. We affirm the denial of this claim.

      First, Hunter has failed to demonstrate deficiency. At the evidentiary

hearing, trial counsel testified that their strategy regarding mitigation was to focus

on Hunter’s mental health issues. And evidence about Hunter’s future conduct in

prison, including his potential for rehabilitation and nonviolent existence in prison,

would have been contradictory to trial counsel’s mitigation theory. For example,

at the penalty phase, Hunter presented family members and experts who testified to

Hunter’s mental health issues, including schizophrenia and a profile consistent

with a person with a psychotic mental illness. See Hunter, 8 So. 3d at 1060. In

contrast, during the postconviction proceeding, Dr. Brown and Dr. McClaren


                                        - 12 -
agreed with the conclusion that Hunter is not a psychopath. Therefore, because it

appeared to contradict the mental health testimony, trial counsel’s decision not to

present evidence about Hunter’s future conduct in prison and that his risk of future

violence was lower than the base rate appears to have been a reasonable strategic

decision. See Occhicone, 768 So. 2d at 1048 (“[S]trategic decisions do not

constitute ineffective assistance of counsel if alternative courses have been

considered and rejected and counsel’s decision was reasonable under the norms of

professional conduct.”).

      Additionally, Hunter has not demonstrated prejudice. While Hunter

presented evidence of future conduct in prison in the postconviction proceeding,

evidence was also presented that the findings were based on speculation.

Moreover, even considering future conduct in prison with the other mitigation

evidence presented during the postconviction proceeding, as well as the mitigation

presented at the penalty phase, the mitigating circumstances would not outweigh

the five aggravating circumstances presented in this case, namely conviction of a

capital felony, during the course of a burglary, for the purpose of avoiding or

preventing a lawful arrest, HAC, and CCP. See Tanzi v. State, 94 So. 3d 482, 491

(Fla. 2012) (“The mitigating evidence adduced at the evidentiary hearing combined

with the mitigating evidence presented at the penalty phase would not outweigh the

evidence in aggravation as this case included six aggravating circumstances given


                                        - 13 -
great and utmost weight.”). Therefore, there is not a reasonable probability that

investigating and presenting evidence of Hunter’s future conduct in prison would

have led to a different result. In other words, our confidence in the outcome is not

undermined.

      Accordingly, we affirm the trial court’s denial of relief.

3. Trial Counsel’s Statement About the Majority Vote

      Further, Hunter argues that trial counsel was ineffective for his statement

during closing arguments that a majority vote was required to impose a death

sentence. However, we affirm the denial of this claim.

      Even assuming that trial counsel was deficient for his statement during

closing arguments, Hunter has failed to demonstrate prejudice. In the jury

instructions, the trial court correctly advised the jury of the vote required for the

advisory sentence. Notably, the votes for each of the four victims to impose the

death penalty were beyond the majority vote stated. Therefore, there is not a

reasonable probability that, absent trial counsel’s statement during closing

arguments, that there would have been a different result. In other words,

confidence in the outcome is not undermined.

      Accordingly, we affirm the trial court’s denial of Hunter’s claim that trial

counsel were ineffective during the penalty phase.

          B. Ineffective Assistance of Counsel During the Guilt Phase


                                         - 14 -
        Next, Hunter argues that trial counsel were ineffective during the guilt phase

for failing to properly preserve his objection and move for a mistrial regarding

Robert Anthony Cannon’s testimony. However, Hunter did not demonstrate that

he was prejudiced by trial counsel’s alleged error.

        Cannon, the fourth perpetrator, negotiated a plea deal in exchange for

agreeing to testify at the joint trial of the other three defendants, including Hunter.

On direct appeal, this Court denied Hunter’s claim “that the trial court erred in

denying his motion for mistrial as his rights under the Sixth Amendment to

confrontation and cross-examination were violated when the State’s witness,

Cannon, the fourth perpetrator, refused to be cross-examined.” Hunter, 8 So. 3d at

1065.

        In a codefendant’s case, Victorino v. State, 127 So. 3d 478, 488 (Fla. 2013),

where the same issue was raised regarding Cannon’s testimony, this Court found

that Victorino was not prejudiced by trial counsel’s error in failing to preserve

alleged error and to move for a mistrial at the time of Cannon’s testimony.

Similarly, in this case, we affirm the denial of Hunter’s claim.

        Hunter has not demonstrated that Cannon’s testimony was so harmful as to

merit a mistrial. In fact, Cannon’s testimony and refusal to answer questions did

not vitiate Hunter’s trial. See England v. State, 940 So. 2d 389, 401-02 (Fla. 2006)

(“A motion for a mistrial should only be granted when an error is so prejudicial as


                                         - 15 -
to vitiate the entire trial.”). Cannon’s comments regarding Hunter were brief and

unelaborated. Specifically, on direct examination, Cannon’s testimony regarding

Hunter was the following: (1) Cannon knew Hunter for a couple days prior to the

crimes, and (2) Victorino, Hunter, Salas, and Cannon entered the home armed with

baseball bats. Therefore, similar to what we concluded in Victorino, Cannon’s

testimony mentioning Hunter did not vitiate Hunter’s trial. Victorino, 127 So. 3d

at 489 (“[O]nly a few lines of testimony were harmful to Victorino . . . As a result,

Cannon’s testimony was not essential to the State’s case against Victorino.”).

      Further, the incriminating points made in Cannon’s testimony regarding

Hunter were established by other evidence. Specifically, in his statement to police,

Hunter stated that on the night of the offenses, he went to the Telford home to get

his belongings, and he had an aluminum baseball bat with him. Hunter, 8 So. 3d at

1058. Hunter further stated that he hit victims Gleason and Gonzalez several times

with the bat. Id. Additionally, “Salas testified about Hunter’s involvement in the

murders,” that “Hunter ran into the house after Victorino[, and] Salas ran in next

and saw Hunter swing his bat.” Id. at 1059. Cannon’s testimony was cumulative

and merely “lent further support to . . . fact[s] already known to the jury.” Cherry

v. State, 781 So. 2d 1040, 1051 (Fla. 2000). Therefore, Hunter was not prejudiced

by trial counsel’s error. See Victorino, 127 So. 3d at 490 (“[T]he incriminating

portions of Cannon’s testimony were substantially cumulative to other evidence


                                        - 16 -
presented at trial. A defendant is not prejudiced by the improper admission of

evidence if the evidence is merely cumulative.”).

      Accordingly, this Court affirms the trial court’s denial of Hunter’s claim that

trial counsel were ineffective during the guilt phase.

                                   C. Other Issues

      Hunter also raises four constitutional challenges, all of which do not entitle

him to relief: (1) rule 4-3.5(d)(4) of the Rules Regulating the Florida Bar is

unconstitutional; (2) the trial court unconstitutionally instructed the jury that its

role was advisory; (3) Florida’s capital sentencing scheme violates due process and

constitutes cruel and unusual punishment on its face and as applied to him because

Florida’s death penalty statute does not ensure that defendants are not sentenced to

death in an arbitrary and capricious manner; and (4) his sentence is

unconstitutional under Ring v. Arizona, 536 U.S. 584 (2002). These claims are

procedurally barred because they should have been or were raised on direct

appeal.5 See Dennis, 109 So. 3d at 698; Lukehart v. State, 70 So. 3d 503, 521-22

(Fla. 2011); Troy v. State, 57 So. 3d 828, 842-44 (Fla. 2011). Therefore, this Court

affirms the denial of each of these claims.



      5. On direct appeal, Hunter raised the claims that the lethal injection
protocol and Florida’s procedures for administering the death penalty are
unconstitutional and that his sentence violated Ring, and this Court found that
Hunter is not entitled to relief. Hunter, 8 So. 3d at 1075-76.


                                         - 17 -
                                   D. Cumulative Error

      Hunter also argues that he was denied a fundamentally fair trial based on

cumulative error. “However, where the individual claims of error alleged are

either procedurally barred or without merit, the claim of cumulative error also

necessarily fails.” Israel v. State, 985 So. 2d 510, 520 (Fla. 2008) (quoting Parker

v. State, 904 So. 2d 370, 380 (Fla. 2005)). As discussed in the analysis of the

individual issues above, the alleged errors are either procedurally barred or without

merit. Therefore, the cumulative error claim is similarly without merit, and we

affirm the denial of this claim.

                             III. HABEAS PETITION

      In his habeas petition, Hunter contends that Florida’s death penalty statute

violates the Eighth Amendment’s evolving standards of decency because most

states require a unanimous jury verdict to recommend a death sentence. However,

this Court recently reviewed and rejected this same argument in Kimbrough v.

State, 125 So. 3d 752, 753 (Fla. 2013). As we explained in Kimbrough, Hunter’s

claim “is subject to our general jurisprudence that non-unanimous jury

recommendations to impose the sentence of death are not unconstitutional.”

Kimbrough, 125 So. 3d at 754 (quoting Mann v. State, 112 So. 3d 1158, 1162 (Fla.

2013)); see also Parker, 904 So. 2d at 383 (“This Court has repeatedly held that it




                                          - 18 -
is not unconstitutional for a jury to recommend death on a simple majority vote.”).

Accordingly, we deny relief.

                                 IV. CONCLUSION

      For the forgoing reasons, we affirm the denial of Hunter’s postconviction

motion and deny his habeas petition.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Two Cases:

An Appeal from the Circuit Court in and for Volusia County,
     William A. Parsons, Judge - Case No. 642004CF001380XXXAWS
And an Original Proceeding – Habeas Corpus

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, Middle Region,
and Ann Marie Mirialakis, Assistant-Capital Collateral Regional Counsel, Middle
Region, Tampa, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and James Donald
Riecks, Assistant Attorney General, Daytona Beach, Florida,

      for Appellee/Respondent




                                       - 19 -